DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group II (claim 10) in the reply filed on June 13, 2022 is acknowledged.
	Applicant’s election of the species “transposase-mediated fragmentation” in the reply of June 13, 2022 is also acknowledged. The response does not state whether the species election is traversed. Since no arguments have been presented concerning the species election, it has been treated as an election without traverse per MPEP 818.01(a).
	Claims 10, 24-26, 28-32, and 34-40 read on the elected invention and are examined on the merits herein.
Claims 12, 27, and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (claim 12) or a nonelected species (claims 27 and 33), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 13, 2022.

Drawings
3.	The drawings filed on May 26, 2020 are objected to because the axes in Figure 3 and also the size of the different peaks in the figure are illegible. 
	Figure 4 is also objected to because the text/numbers in the figure are illegible. 
Substitute Specification
4.	The substitute specification filed on May 26, 2020 has been entered.
	The substitute specification is objected to because “SEQ ID NO:4” in para. 40 on should be replaced with “SEQ ID NO: 4” to comply with 37 CFR 1.821(d). In para. 65, “SEQ ID NO:1,” “SEQ ID NO:2,” and “SEQ ID NO:3” require the same correction (i.e., insertion of a space after the colon in each sequence identifier).
	
Claim Objections
5.	Claim 10 is objected to because the word “and” should be inserted after the comma at the end of step 2) (i.e., at the end of the step that precedes the concluding sequencing step). As well, replacing “by an enzyme” in step 1) with “with an enzyme” or “using an enzyme” is suggested. Further, replacing “under the enzyme” in step 1) with “by the enzyme” is suggested. Lastly, replacing “screened” in the last “wherein” clause with “screened out” or “selected” is suggested to improve clarity.
	Claims 28 and 37 are objected to because the word “the” should be inserted before “transposition” in the last line of each claim.
	Claim 29 is objected to because the word “and” should be inserted after the semicolon at the end of line 2.
	
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 10, 24-26, 28-32, and 34-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite because there is a lack of antecedent basis for “the fragmented DNAs above 60 bp,” which is recited in the concluding “wherein” clause. It is also not entirely clear as to what is meant by “the fragmented DNAs of the sequencing data,” which is also recited in the concluding “wherein” clause. More specifically, it is not clear whether this recitation requires an additional fragmentation step or if the recitation refers to the DNA fragments generated in step 1).
Claims 24-26, 28-32, and 34-40 are also indefinite since they depend from claim 10 and do not correct its indefiniteness issues. 
Claim 28 is further indefinite because there is insufficient antecedent basis for “the transposase-embedding complex,” which is recited in line 2. Neither the previous portion of claim 28 nor the claims from which it depends refers to “a transposase-embedding complex.” 
Claim 29 is further indefinite because there is insufficient antecedent basis for “the qPCR,” which is recited in line 3. Neither claim 29 nor claim 10, from which claim 29 depends, refers to “a qPCR.” Applicant could address the issue by amending the claim to recite “a qPCR” instead of “the qPCR.”
Claims 35 and 36 each contain the trademark/trade name TAGMENT ENZYME ADVANCED V5S. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a particular type of transposase, and, accordingly, the identification/description is indefinite.
Claim 36 is also indefinite because there is insufficient antecedent basis for “the Tagment Enzyme Advanced V5S,” which is recited in line 2.
Claim 39 is further indefinite because there is insufficient antecedent basis for “the double-stranded DNAs in the library of cell-free DNAs.” This limitation is recited in line 2. Neither claim 31 nor claim 10, from which claim 31 depends, requires the library to contain double-stranded DNA.
Claim 39 is also indefinite because the structural requirements of the circular ligation product are not entirely clear. In particular, it is not clear whether individual ssDNA molecules are self-circularized with the oligonucleotide fragment serving as a splint or if the oligonucleotide fragment is also part of the circular ligation product. Based on the specification, it appears that the former interpretation is correct. If this is accurate, Applicant could address the issue by amending claim 39 to more clearly describe the structure of the circular ligation product and also to describe the oligonucleotide fragment as a splint oligonucleotide.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 10, 24-26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US 2014/0274740 A1) in view of Shendure et al. (WO 2016/015058 A2).
	The instant claims are drawn to a method for obtaining epigenetic information from an individual that comprises forming a library of cell-free DNAs directly from a bodily fluid sample from the individual and sequencing said library. 
	As noted above, Applicant has elected a transposase as the enzyme used to fragment the cell-free DNAs in the bodily fluid sample.
	Regarding claims 10 and 24, Srinivasan discloses a method that comprises making a cell-free DNA library directly from a bodily fluid sample and sequencing said library (see, e.g., Fig. 2A; see also paras. 141-150). More specifically, as can be seen in paras. 141-150, the method of Srinivasan may include the following steps:
	(a) directly treating a bodily fluid sample obtained from an individual with a transposase such that cell-free DNAs in the bodily fluid sample are fragmented (paras. 141-148, 156, & 214);
	(b) amplifying the fragments from step (a) (see, e.g., paras. 150, 165, and 244); and 
	(c) sequencing the amplified fragments from step (b) (see, e.g., paras. 150, 165, and 244).
	Further regarding claim 10, Srinivasan further teaches that the method may include analysis of (i.e., sequencing) regions of cell-free DNA in contact with nucleosomal proteins (see, e.g., paras. 141-150, 155-156, and 165), but the reference does not clearly teach obtaining epigenetic information for the individual as required by claim 10. Also, although the reference teaches that the adapter-linked cell-free DNA may have a size greater than 60 bp (see, e.g., paras. 131 and 155-156) and sequencing reads may be 60 bp or greater (para. 254), the reference does not teach filtering the sequencing data such that fragments larger than 60 bp are analyzed to obtain epigenetic information for the individual. 
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to additionally obtain epigenetic information from the individual when practicing the library construction and sequencing method disclosed in Srinivasan. As noted above, Srinivasan teaches that the cell-free DNA in the library to be sequenced may include DNA in contact with nucleosomal proteins. Shendure provides motivation to further determine nucleosome occupancy sites and other epigenetically relevant information from cell-free DNA sequencing data by teaching that such information is useful when comparing cell-free DNA obtained from individuals with a particular disease or condition with cell-free DNA obtained from healthy individuals (see, e.g., paras. 82 and 133-134). The ordinary artisan would have had a reasonable expectation in view of the guidance throughout Shendure. Lastly, in analyzing the sequencing data of Srinivasan in light of the teachings of Shendure, the ordinary artisan also would have been motivated to subject only large fragments (e.g., fragments greater than 60 bp) to analysis. Based on the teachings of Srinivasan in paras. 131 and 155-156, the ordinary artisan would have recognized that larger fragments would contain information as to nucleosome occupancy and would be unlikely to include adapter-adapter dimers. Therefore, the ordinary artisan would have been motivated to focus the analysis of the sequencing data on these larger fragments and would have had a reasonable expectation of success since such read lengths could be obtained by the methods disclosed in Srinivasan (see, e.g., para. 254).
Thus, the methods of claims 10 and 24 are prima facie obvious over Srinivasan in view of Shendure.
	Further regarding claim 25, which depends from claim 10, Srinivasan teaches that the transposase may be Tn5 (paras. 166 and 214). Thus, claim 25 is also prima facie obvious over Srinivasan in view of Shendure.
	Further regarding claim 26, which depends from claim 10, Srinivasan teaches that the transposase is used to attach adaptors to the cell-free DNA fragments (see, e.g., paras. 156, 166, and 214). Thus, claim 26 is also prima facie obvious over Srinivasan in view of Shendure.
	Further regarding claim 32, the teachings of Srinivasan do not clearly indicate that adapter-linked fragments are extracted from the bodily fluid sample. This would have been obvious, though, because the ordinary artisan would have recognized that adapter-adapter dimers and fragments to which an adapter was not attached would not be useful in the downstream sequencing step, and, accordingly would have been motivated to extract adapter-linked fragments from fragments not so linked. The ordinary artisan would have had a reasonable expectation of success since Srinivasan disclosed methods of size-based extraction of fragments (see, e.g., paras. 192 and 361). Thus, the method of claim 32 is also prima facie obvious over Srinivasan in view of Shendure.
	
10.	Claims 28, 29, 34, 37, and 38 are rejected under 35 U.S.C. 103 in view of Srinivasan et al. (US 2014/0274740 A1) in view of Shendure et al. (WO 2016/015058 A2) and further in view of Vollmers et al. (WO 2017/004083 A1).
	As discussed above, the teachings of Srinivasan in view of Shendure render obvious the methods of claims 10, 24-26, and 32.
	Regarding claim 28, which depends from claim 26, neither Srinivasan nor Shendure teaches the use of adapters with the recited nucleotide sequences. 
	Regarding claims 29 and 34, each of which depends from claim 28, Srinivasan teaches that the transposition reaction is conducted by incubating the bodily fluid sample with a transposase and the adapters to be attached to the cell-free DNA (see, e.g., para. 214). It is not clear, though, that these adapters are embedded (i.e., attached or bound) to the transposase as required by claims 29 and 34.
	Regarding claim 37, neither Srinivasan nor Shendure discloses the volume ratio of the transposase-embedding complex to the bodily fluid sample.
	Regarding claim 38, neither Srinivasan nor Shendure discloses the temperature at which the transposition reaction is conducted. 
	Vollmers, though, discloses a method for using transposase to generate a nucleic acid library (see, e.g., the abstract and pages 10-11). As can be seen in Fig. 1B, for example, the adapters to be attached to nucleic acid fragments are embedded in the transposase. See also pages 10-11. Vollmers also teaches that adapters suitable for use in transposase-mediated fragmentation and tagging may include adapters with the same nucleotide sequences disclosed in claim 28 (see, e.g., pages 29-30, where SEQ ID NOs: 34-36 of Vollmers correspond to the instant SEQ ID NOs: 1-3). As to concentration of the transposase-embedding complex, Vollmers teaches that the transposome, which includes the adapter sequences and the transposase, may be provided “such that about a molar equivalent, or a molar excess, of the transposon is present relative to the [nucleic acids to be tagged]” (page 11, 2nd full para.). The reference additionally teaches that suitable transposition temperatures may range from 32-42°C, e.g., 37°C (page 11, 2nd full para.). 
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to practice the method suggested by Srinivasan in view of Shendure using the adapters recited in claim 28 embedded with a transposase as recited in claims 29 and 34. Vollmers provides motivation and a reasonable expectation of success by teaching that such adapters suitable for use with the Tn5 transposase disclosed in Srinivasan in a method comprising producing a sequencing library (see, e.g., pages 10-11 and 29-30). Thus, the methods of claims 28, 29, and 34 are prima facie obvious.
	Further regarding claim 37, it also would have been prima facie obvious for the ordinary artisan to conduct routine experimentation to determine the optimum ratio of the transposase-embedding complex to the bodily fluid sample when practicing the method suggested by Srinivasan in view of Shendure and further in view of Vollmers. The teachings of Vollmers on page 11 indicate that the ratio of the transposase-embedding complex to the nucleic acids to be tagged using the transposase is a results-effective variable. MPEP 2144.05 II also notes that it is routine, in the absence of unexpected results, to optimize results-effective variables. Therefore, it would have been prima facie obvious to conduct routine experimentation to determine optimum amounts of the transposase-embedding complex relative to the bodily fluid sample, and since no evidence of unexpected results has been presented with respect to the claimed range of ratios, it is also prima facie obvious in view of the guidance set forth in MPEP 2144.05 II. Thus, the method of claim 37 is prima facie obvious. 
	Further regarding claim 38, as noted above Vollmers discloses a transposition temperature within the claimed range on page 11. This is sufficient to anticipate the range per MPEP 2131.03. Vollmers also teaches a range that encompasses the claimed range and is only slightly larger than the claimed range (page 11). Since no evidence of unexpected results has been presented with respect to the claimed range, this is sufficient to also establish a prima facie case of obviousness with respect to the claimed range per MPEP 2144.05 I. Thus, the method of claim 38 is prima facie obvious. 

11.	Claim 30 is rejected under 35 U.S.C. 103 in view of Srinivasan et al. (US 2014/0274740 A1) in view of Shendure et al. (WO 2016/015058 A2) and further in view of Marine et al. (Applied and Environmental Microbiology 2011; 77: 8071-8079) and further in view of Loewe et al. (Methods 2013; 59: 126-131).
	As discussed above, the teachings of Srinivasan in view of Shendure render obvious the methods of claims 10, 24-26, and 32.
	Regarding claim 30, neither Srinivasan nor Shendure teaches or suggests that the amplification step comprises two amplification processes, wherein the number of cycles in the second amplification process is determined by a qPCR conducted after the first amplification process.
	Marine, however, teaches that transposase-mediated library preparation for 454 sequencing, which is disclosed in para. 242 of Srinivasan as a suitable sequencing method, can include the following steps (see Fig. 1 on p. 8072): (i) transposase-mediated fragmentation and tagging of nucleic acids to be sequenced, (ii) 454 sequencing adapter ligation via limited cycle PCR, (iii) emPCR, and (iv) 454 pyrosequencing. 
	As well, Loewe describes using qPCR for quality control of the different steps in a method, RNA-Seq, that comprises library construction followed by next-generation sequencing (page 127, section 2.3.1 and Fig. 1). As can be seen in Figure 1, qPCR is used to assess nucleic acid quantity and quality after different amplification steps, and the results of one qPCR can inform the practice of subsequent steps. See also pages 127-130. 
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the amplification step in the method suggested by Srinivasan in view of Shendure to contain two amplification steps, the first of which is performed for a particular number of cycles. As noted above, Srinivasan teaches that 454 sequencing may be used to analyze the transposase-generated library of DNA fragments (para. 242). Then, since Marine taught that pre-sequencing amplification comprises two separate amplification processes (see Fig. 1), the ordinary artisan would have recognized that this two-step process should also be used when using 454 sequencing as the sequencing method in the method suggested by Srinivasan in view of Shendure. Furthermore, the ordinary artisan would have been motivated to use qPCR as described in Loewe to assess the quantity and quality of the DNA at each step in the library preparation and pre-sequencing amplification steps, recognizing that doing so would offer quality control at each step of the process. In doing so, the ordinary artisan also would have recognized that the number of steps in the limited cycle PCR step should be determined in light of the qPCR results obtained after the tagmentation step since the optimum number of cycles for the limited cycle PCR is a function of the quality and quantity of the tagged DNA produced by the tagmentation step. The ordinary artisan would have had a reasonable expectation of success since qPCR was routine as was optimization of non-quantitative PCR methods. Thus, the method of claim 30 is prima facie obvious. 

Conclusion
12.	No claims are currently allowable. 
Claims 31, 39, and 40 have not been rejected with prior art because there is nothing in the prior art that teaches or suggests cyclization and digestion step in the context of the elected invention (i.e., transposase-mediated library preparation). The closest prior art is that of Grunenwald et al. (US 2010/0120098 A1), but this reference only discloses cyclization before amplification (see, e.g., Fig. 22) and contains nothing that motivate the steps required by claim 31 or claims 39 and 40, which depend therefrom.
Claims 35 and 36 have not been rejected with prior art because no prior art discloses the specific product recited in the claims (i.e., Tagment Enzyme Advanced V5S). As well, as discussed in the indefiniteness rejection, the structural characteristics of this product, which is recited as a trade name in the claims, cannot be determined. Therefore, it is unclear whether other prior art references disclosing a transposase are applicable to claims 35 and 36.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637